Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jonathan Simmons appeals the district court’s order denying as untimely his motion to alter or amend the court’s order awarding the Defendants summary judgment on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Simmons v. Vickers, No. 1:09-cv00653-TLW; Simmons v. S.C. Dep’t of Corr., No. 1:09-cv-00858-TLW, 2012 WL 4761432 (D.S.C. Oct. 3; Oct. 2 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.